207 F.2d 784
Fred A. ZIEGLER and Henrietta E. Ziegler, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11768.
United States Court of Appeals Sixth Circuit.
October 16, 1953.

Petition to Review Decision of Tax Court.
Henry H. Mathis, Lee S. Jones, Louisville, Ky., for petitioners.
H. Brian Holland, Washington, D. C., Kenneth W. Gemmill, Philadelphia, Pa., and S. Dee Hanson, Washington, D. C., for respondent.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal having been heard upon the record, briefs and argument of counsel for respective parties;


2
And the Court being of the opinion that the findings of fact by the Tax Court in which the income tax deficiencies herein involved were determined by use of the net worth method are supported by substantial evidence and are not clearly erroneous, Gariepy v. United States, 6 Cir., 189 F.2d 459, 462-463;


3
And that the conclusions of law based thereon are not erroneous;


4
It is ordered that the judgment of the Tax Court be affirmed.